FILED
                            NOT FOR PUBLICATION                                JUN 19 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MANDEEP SINGH,                                   No. 11-70797

              Petitioner,                        Agency No. A097-114-862

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 9, 2014
                            San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Petitioner Mandeep Singh, a native and citizen of India, petitions for review

of the decision of the Board of Immigration Appeals (“BIA”) denying his

application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We deny the petition.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Substantial evidence supports the BIA’s determination that Singh could

safely and reasonably relocate within India. See 8 C.F.R. §§ 1208.13(b)(1),

1208.16(b)(1). The country reports indicate that the Punjabi police would not

pursue a non-militant, rank-and-file AISSF member like Singh outside the Punjab

region, and that the national authorities would have no interest in someone with

Singh’s background. Sikhs may practice their religion without restriction in every

state, and there are substantial Sikh communities throughout India where Singh

and his family could reside.

      Because substantial evidence supports the BIA’s determination regarding

relocation, substantial evidence also supports the BIA’s denial of CAT relief. See

8 C.F.R. § 1208.16(c)(3)(ii), (iv).

      PETITION DENIED.




                                         2